ATTORNEY             GENERALOFTEXAS
                                               GREG         ABBOTT



                                                     July 26,2004



Ms. Alicia G. Key                                             Opinion No. GA-0220
Administrative Director
Office of Court Administration                                Re: Whether a standard felony judgment form
205 West 14th Street, Suite 600                               should contain the name and address of a crime
Austin, Texas 7871 l-2066                                     victim (RQ-0167-GA)


Dear Ms. Key:

        You ask whether a standard felony judgment                form should contain the name and address of
a crime victim.’

         Article 42.01, section 1 of the Texas Code of Criminal Procedure lists matters that a criminal
“judgment should reflect.” TEX. CODE GRIM.PROC.ANN. art. 42.01, 3 1 (Vernon Supp. 2004).
Pertinent here, the article specifies information to include when a court orders victim restitution:

                           In the event that the court orders restitution to be paid to the
                   victim, a statement of the amount of restitution ordered and:

                            (A) the name of the victim and the permanent mailing address
                            of the victim at the time of the judgment; or

                            (B) if the court determines that the inclusion of the victim’s
                            name and address in the judgment is not in the best interest of
                            the victim, the name and address of a person or agency that
                            will accept and forward restitution payments to the victim[ .]

Id. art. 42.01, 9 1(25)(A)-(B).

        In 2003, the Legislature added section 552.1325 of the Government Code to the Public
Information Act (the “PIA”), which makes confidential certain information regarding a victim impact
statement:



          ‘See Letter from Alicia G. Key, Administrative  Director, Office of Court Administration,    to Honorable Greg
Abbott, Texas Attorney       General (Jan. 13, 2004) (on file with Opinion           Committee,       also available   at
http://www.oag.state.tx.us) [hereinafter Request Letter].
Ms. Alicia G. Key - Page 2                       (GA-0220)




                        (b) The following information that is held by a governmental
                body or filed with a court and that is contained in a victim impact
                statement or was submitted for purposes of preparing a victim impact
                statement is confidential:

                                (1) the name, social security number,      address, and
                        telephone number of a crime victim; and

                              (2) any other information the disclosure of which
                       would identify or tend to identify the crime victim.

TEX. GOV’T CODEANN. 5 552.1325 (Vernon Supp. 2004).

        The Office of Court Administration is charged with promulgating a standard felonyjudgment
form. TEX. CODE CFUM.PROC.ANN. art. 42.01, $4 (Vernon Supp. 2004). You ask first if crime
victim information appearing in a judgment is confidential under section 552.1325. Request Letter,
supra note 1, at 2. If so, you ask whether section 552.1325 of the PIA implicitly repealed article
42.01, section 1(25)(A) of the Code of Criminal Procedure, so that judgments may no longer contain
a crime victim’s name or other identifying information. Id.

I.      Applicable   Law

         Chapter 42 of the Code of Criminal Procedure generally concerns criminal judgments and
sentences. A criminal judgment is a court’s written declaration of a defendant’s conviction or
acquittal, and is entered of record. TEX. CODE GRIM.PROC.ANN. art. 42.01, 5 1 (Vernon Supp.
2004). The sentence served must be based on information in the judgment. Id. A sentencing court
“may order the defendant to make restitution to any victim of the offense.” Id. art. 42.037(a).
Restitution may be awarded when the offense results in property loss or destruction or bodily injury.
Id. art. 42.037(b)(1)-(3). As recently explained:

               An order of restitution is akin to the assessment of court costs which
               compensates the government for the use of judicial resources. The
               purpose of restitution is not to punish the offender; fines and
               imprisonment do that. The purpose of restitution is to compensate the
               victim for his losses. The principle of restitution is an integral part of
               virtually every formal system of criminal justice, of every culture and
               every time. It holds that, whatever else the sanctioning power of
               society does to punish its wrongdoers, it should also insure that the
               wrongdoer is required to the degree possible to restore the victim to
               his or her prior state of well-being.

Bailey v. State, No. 2189-01,    2004 WL 574639, at *5 (Tex. Crim. App. 2004) (Co&ran,            J.,
concurring).
 Ms. Alicia G. Key - Page 3                                (GA-0220)




          A restitution order must require the defendant to make restitution either “directly to the
 victim or other person eligible,” or “to a community supervision and corrections department for
 transfer to the victim or person.” TEX. CODE GRIM.PROC. ANN. art. 42.037(g)(4) (Vernon Supp.
 2004).* This last requirement parallels article 42.01, section 1(25), concerning a judgment’s
 inclusion of a restitution recipient’s name and address or alternative forwarding information, which
 is the article about which you specifically inquire. The failure to identify a restitution recipient has
 been the basis for striking a restitution order from a judgment. See Campbellv. State, 5 S.W.3d 693,
 697 (Tex. Crim. App. 1999).

         Victim impact statements are primarily addressed in chapter 56, subchapter A of the Code
of Criminal Procedure concerning crime victims’ rights. In that chapter, a victim is “a person who
is the victim of sexual assault, kidnapping, or aggravated robbery or who has suffered bodily injury
or death as a result of the criminal conduct of another.” TEX. CODE CRIM.PROC.ANN.~~.~~.O~(~)
(Vernon Supp. 2004). One of a victim’s rights is “the right to provide pertinent information to a
probation department conducting a presentencing investigation concerning the impact of the offense
on the victim and his family by testimony, written statement, or any other manner prior to any
sentencing of the offender.” Id. art. 56.02(a)(5).       Article 56.03 provides for a victim impact
statement to be used “by law enforcement agencies, prosecutors, and other participants in the
criminal justice system to record the impact of an offense on a victim of the offense, guardian of a
victim, or a close relative of a deceased victim and to provide the agencies, prosecutors, and
participants with information needed to contact the victim, guardian, or relative if needed at any
stage of a prosecution of a person charged with the offense.” Id. art. 56.03(a). The victim impact
statement must be in a form designed to inform victims of certain rights, and to collect information
including :

                            (1) the name of the victim of the offense or, if the victim has
                   a legal guardian or is deceased, the name of a guardian or close
                   relative of the victim;

                             (2) the address and telephone number of the victim, guardian,
                   or relative through which the victim, guardian of a victim, or a close
                   relative of a deceased victim, may be contacted;

                           (3) a statement of economic loss suffered by the victim,
                   guardian, or relative as a result of the offense; [and]

                           (4) a statement of any physical or psychological           injury
                   suffered by the victim, guardian, or relative as a result of the offense,
                   as described by the victim, guardian, relative, or by a physician or
                   counselor[. J




         ‘Article 42.037 provides separately for certain restitution   representing   child support.   TEX. CODEGRIM.PROC.
ANN. art. 42.037(g)(4), (n)(1)-(2) (Vernon Supp. 2004).
Ms. Alicia G. Key - Page 4                       (GA-0220)




Id. art. 56.03(b)(1)-(4). Article 56.09 addresses a victim’s right of privacy: “As far as reasonably
practical, the address of the victim may not be a part of the court file except as necessary to identify
the place of the crime. The phone number of the victim may not be a part of the court file.” Id. art.
56.09.

         Finally, we consider the PIA which makes certain information in a victim impact statute
confidential.    Under the PIA, certain categories of information are public unless expressly made
confidential under other law. TEX. GOV’T CODEANN. 0 552.022(a) (Vernon Supp. 2004). Two
categories of public information are “final opinions, including concurring and dissenting opinions,
and orders issued in the adjudication of cases,” and “information that is also contained in a public
court record.” Id. 5 552.022(a)(l2),    (17). Based on section 552.022, this office concluded in an
Open Records Letter ruling that a final judgment was public unless made confidential by other law.
Tex. Att’y Gen. ORL 2001-6011(2001).       As you note, section 552.1325 ofthe PIA makes a victim’s
name, social security number, address, and other identifying information confidential “that is held
by a governmental body or filed with a court and that is contained in a victim impact statement or
was submitted for purposes of preparing a victim impact statement.” TEX. GOV’T CODEANN. 9
552.1325 (Vernon Supp. 2004); see Request Letter, supra note 1, at 2. To the extent of
irreconcilable conflict with section 552.022, if any, section 552.1325 prevails as the more specific
and more recent enactment. See TEX. GOV’T CODEANN. 9 3 11.026 (Vernon 1998).

II.     Statutorv Construction     Standards

         The goal in statutory construction is to ascertain and give effect to the legislature’s intent.
State v. Hodges, 92 S.W.3d 489, 494 (Tex. 2002). As a matter of ascertaining legislative intent,
implicit statutory repeal is not favored. Acker v. Tex. Water Comm ‘n, 790 S.W.2d 299,301 (Tex.
1990); Exparte Dick, 724 S.W.2d 69, 72 (Tex. Crim. App. 1987). Statutes concerning the same
subject should be harmonized, ifpossible, to give effect to all. TEX. GOV’T CODE&.         $3 11.026(a)
(Vernon 1998); Argonauths.      Co. v. Baker, 87 S.W.3d 526,53 1 (Tex. 2002) (harmonizing Insurance
Code and Labor Code provisions); Acker, 790 S.W.2d at 301 (harmonizing                  predecessor of
Administrative Procedure Act and Open Meetings Act provisions).

III.    Application

         You ask whether crime victim information in a judgment is confidential, and if the
confidentiality requirements of section 552.1325 of the Government Code implicitly repeal the
article 42.01, section 1 requirement to include in a judgment the name and address of a victim who
will receive restitution. We begin by considering the plain language of section 552.1325. By its
terms, only specific crime victim information contained in a victim impact statement is confidential.
Chapter 56 of the Code of Criminal Procedure provides for victim impact statements only for victims
who suffer bodily injury resulting from “sexual assault, kidnapping, or aggravated robbery.” TEX.
CODE CRIM. PROC.ANN. art. 56.01(3) (V emon Supp. 2004). But restitution may be awarded to
victims who suffer a purely economic loss. See, e.g., Idowu v. State, 73 S.W.3d 918,920 n.5 (Tex.
Crim. App. 2002) (restitution to Chevron Corporation for theft and securing execution of payroll
checks by deception). In such a case, no chapter 56 victim impact statement would be prepared, and
crime victim information in the judgment would not be subject to section 552.1325 of the
Government Code.
Ms. Alicia G. Key - Page 5                       (GA-0220)




         In cases in which a victim impact statement has been prepared, the confidentiality for certain
identifying information contained in a victim impact statement would also apply to the same
information in a judgment as “information that is held by a government body or filed with a court,”
TEX. GOV’T CODEANN. 3 552.1325 (Vernon Supp. 2004). Otherwise, the statute would fail in its
essential purpose if information confidential in the victim impact statement may simply be obtained
from the judgment.      Consequently, we conclude that information contained in a judgment and a
victim impact statement is subject to the confidentiality requirements of section 552.1325. See
Liberty Mut. Ins. Co. v. Garrison Contractors, Inc., 966 S.W.2d 482,485 (Tex. 1998) (courts do not
“lightly presume that the Legislature may have done a useless act”).

          Section 552.1325 of the PIA does not implicitly repeal article 42.01, section 1 of the Code
of Criminal Procedure, because section 552.1325 does not prohibit a judgment from containing the
victim’s name and mailing address. You state that it appears at cross purposes for article 42.01,
section 1 to require certain information in a judgment which clerks must redact under section
552.1325 before the judgement may be disclosed. However, the statutes serve different purposes.
If the trial court determines that restitution should be paid directly to the victim, then article 42.01,
section 1 requires that the judgment include the victim’s name and mailing address.                 Such
information is necessary for the defendant to comply with the judgment. See Campbell, 5 S.W.3d
at 697; see also Bailey, No. 2189-01,2004 WL 574639, at *5 (stating, “Just as a criminal defendant
must be informed of his punishment at the sentencing stage, so must he also be informed of the court
costs and any restitution ordered.“); Cox v. State, 445 S.W.2d 200, 201 (Tex. Crim. App. 1969)
(restitution as a condition of probation “should be clearly set out in the probation order by the judge
granting probation so that the probationer and the authorities may know with certainty what the
conditions are”). Section 552.1325, on the other hand, makes such information confidential and not
subject to a public information request. See TEX. GOV. CODEANN. 9 552.022(a) (Vernon Supp.
2004) (requiring disclosure of information unless expressly confidential under other law).

         To answer your questions, the standard felony judgment form should accommodate the
information specified in article 42.01, section 1. TEX. CODE GRIM. PROC. ANN. art. 42.01, $ 4
(Vernon Supp. 2004). When the court orders victim restitution, the judgment should include the
name and mailing address of such victim. Alternatively, if the court determines it is not in the
victim’s best interest to include such information, the court may order restitution paid to certain
entities for forwarding to the victim. When the victim’s name, address, and certain other identifying
information appears both in the judgment and a victim impact statement, section 552.1325 of the
Government Code makes the information confidential and not subject to disclosure under the PJA.
Ms. Alicia G. Key - Page 6                    (GA-0220)




                                       SUMMARY

                        A felony judgment must contain the information specified in
               article 42.01, section 1 of the Texas Code of Criminal Procedure,
               which includes a crime victim’s name and mailing address when the
               court orders restitution or, alternatively, the name and address of
               certain specified entities for forwarding to the victim. When the
               victim’s name, address, or other identifying information appears both
               in the judgment and a victim impact statement, section 552.1325 of
               the Government Code makes such information in the judgment
               confidential    and not subject to disclosure under the Public
               Information Act.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee